Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 1 of 17 Page ID #:268




   1   Ruben A. Castellón (SBN 154610)
       William W. Funderburk Jr. (SBN 176244)
   2   CASTELLÓN & FUNDERBURK LLP
   3   811 Wilshire Blvd., Suite 1025
       Los Angeles, CA 90017
   4
       Telephone: (213) 623-7515
   5   Facsimile: (213) 532-3984
       wfunderburk@candffirm.com
   6
       rcastellon@candffirm.com
   7
       Attorneys for Defendants BASIC FIBRES, INC.
   8
   9                               UNITED STATES DISTRICT COURT
  10                          CENTRAL DISTRICT OF CALIFORNIA
  11
       LOS ANGELES WATERKEEPER, a                       Case No. 2:19-cv-10276 CAS (RAOx)
  12
       public benefit non-profit corporation,
  13                                                    STIPULATED PROTECTIVE
                                                        ORDER 1
                      Plaintiff,
  14
       v.
  15
       BASIC FIBRES, INC., a California
  16   corporation,
  17
                     Defendant.
  18
  19
  20
  21
  22
  23
  24
  25
  26
       1
  27       This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
       __________________________________________________________________________________________
                                                    1
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 2 of 17 Page ID #:269




   1   1.     PURPOSES AND LIMITATIONS
   2   1.1    Discovery in this Action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, Los Angeles Waterkeeper (“LA Waterkeeper”) and
   6   Basic Fibres Inc. (“Basic Fibres”) (referred to herein individually as a “Party,” and
   7   collectively as the “Parties”) hereby stipulate to and petition the Court to enter the
   8   following Stipulated Protective Order (“Order”). The Parties acknowledge that
   9   this Order does not confer blanket protections on all disclosures or responses to
  10   discovery and that the protection it affords from public disclosure and use extends
  11   only to the limited information or items that are entitled to confidential treatment
  12   under the applicable legal principles.
  13
  14   2.     GOOD CAUSE STATEMENT
  15   2.1    This Action is likely to involve trade secrets, customer and pricing lists and
  16   other valuable research, development, commercial, financial, technical and/or
  17   proprietary information for which special protection from public disclosure and
  18   from use for any purpose other than prosecution of this action is warranted. Such
  19   confidential and proprietary materials and information consist of, among other
  20   things, confidential business or financial information, information regarding
  21   confidential business practices, or other confidential research, development, or
  22   commercial information (including information implicating privacy rights of third
  23   parties), information otherwise generally unavailable to the public, or which may

  24   be privileged or otherwise protected from disclosure under state or federal statutes,

  25   court rules, case decisions, or common law. Accordingly, to expedite the flow of
       information, to facilitate the prompt resolution of disputes over confidentiality of
  26
       discovery materials, to adequately protect information the Parties are entitled to
  27
       keep confidential, to ensure that the Parties are permitted reasonable necessary
       __________________________________________________________________________________________
                                                    1
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 3 of 17 Page ID #:270




   1   uses of such material in preparation for and in the conduct of trial, to address their
   2   handling at the end of the litigation, and serve the ends of justice, a protective order
   3   for such information is justified in this matter. It is the intent of the Parties that
   4   information will not be designated as confidential for tactical reasons and that
   5   nothing be so designated without a good faith belief that it has been maintained in
   6   a confidential, non-public manner, and there is good cause why it should not be
   7   part of the public record of this case.
   8
   9   3.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  10          SEAL

  11   3.1    The Parties further acknowledge, as set forth below, that this Order does not

  12   entitle them to file confidential information under seal; Local Civil Rule 79-5 sets
       forth the procedures that must be followed and the standards that will be applied
  13
       when a Party seeks permission from the Court to file material under seal. There is
  14
       a strong presumption that the public has a right of access to judicial proceedings
  15
       and records in civil cases. In connection with non-dispositive motions, good cause
  16
       must be shown to support a filing under seal. See Kamakana v. City and County of
  17
       Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307
  18
       F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187
  19
       F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  20
       cause showing). A specific showing of good cause or compelling reasons with
  21
       proper evidentiary support and legal justification, must be made with respect to
  22   Protected Material that a Party seeks to file under seal. The Parties’ mere
  23   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  24   without the submission of competent evidence by declaration, establishing that the
  25   material sought to be filed under seal qualifies as confidential, privileged, or
  26   otherwise protectable—constitute good cause.
  27

       __________________________________________________________________________________________
                                                    2
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 4 of 17 Page ID #:271




   1   3.2    Further, if a Party requests sealing related to a dispositive motion or trial,
   2   then compelling reasons, not only good cause, for the sealing must be shown, and
   3   the relief sought shall be narrowly tailored to serve the specific interest to be
   4   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
   5   2010). For each item or type of information, document, or thing sought to be filed
   6   or introduced under seal in connection with a dispositive motion or trial, the Party
   7   seeking protection must articulate compelling reasons, supported by specific facts
   8   and legal justification, for the requested sealing order. Again, competent evidence
   9   supporting the application to file documents under seal must be provided by
  10   declaration.

  11   3.3    Any document that is not confidential, privileged, or otherwise protectable

  12   in its entirety will not be filed under seal if the confidential portions can be
       redacted. If documents can be redacted, then a redacted version for public viewing,
  13
       omitting only the confidential, privileged, or otherwise protectable portions of the
  14
       document, shall be filed. Any application that seeks to file documents under seal in
  15
       their entirety should include an explanation of why redaction is not feasible.
  16
  17
       4.     DEFINITIONS
  18
       4.1    Action: Los Angeles Waterkeeper v. Basic Fibres, Inc., Case No. 2:19-cv-
  19
       10276 CAS (RAOx)
  20
       4.2    Challenging Party: a Party or Non-Party that challenges the designation of
  21
       information or items under this Order.
  22
       4.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
  23
       is generated, stored or maintained) or tangible things that qualify for protection
  24
       under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  25
       Cause Statement.
  26
       4.4    Counsel: Outside Counsel of Record, House Counsel, and/or Corporate
  27
       Counsel (as well as their support staff).
       __________________________________________________________________________________________
                                                    3
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 5 of 17 Page ID #:272




   1   4.5    Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL.”
   4   4.6    Disclosure or Discovery Material: all items or information, regardless of the
   5   medium or manner in which it is generated, stored, or maintained (including,
   6   among other things, testimony, transcripts, and tangible things), that are produced
   7   or generated in disclosures, inspections, or responses to discovery in this matter.
   8   4.7    Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its Counsel to serve
  10   as an expert witness or as a consultant in this Action.
  11   4.8    House Counsel: attorneys who are employees of a Party to this Action.
  12   House Counsel does not include Outside Counsel of Record or any other outside
  13   counsel.
  14   4.9    Non-Party: any natural person, partnership, corporation, association or other
  15   legal entity not named as a Party to this action.
  16   4.10 Outside Counsel of Record: attorneys who are not employees of a party to
  17   this Action but are retained to represent or advise a Party to this Action and have
  18   appeared in this Action on behalf of that Party or are affiliated with a law firm that
  19   has appeared on behalf of that party, and includes support staff.
  20   4.11 Party: any Party to this Action, including all of its officers, directors,
  21   employees, consultants, retained experts, and Counsel (and their support staffs).
  22   4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  23   Discovery Material in this Action.
  24   4.13 Professional Vendors: persons or entities that provide litigation support
  25   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  27   and their employees and subcontractors.

       __________________________________________________________________________________________
                                                    4
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 6 of 17 Page ID #:273




   1   4.14 Protected Material: any Disclosure or Discovery Material that is designated
   2   as “CONFIDENTIAL.”
   3   4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   4   from a Producing Party.
   5
   6   5.     SCOPE
   7   5.1    The protections conferred by this Stipulation and Order cover not only
   8   Protected Material (as defined above), but also:
   9          (a) any information copied or extracted from Protected Material;
  10          (b) all copies, excerpts, summaries, or compilations of Protected Material;
  11   and
  12          (c) any testimony, conversations, or presentations by Parties or their
  13   Counsel that might reveal Protected Material.
  14   5.2    Any use of Protected Material at trial shall be governed by the orders of the
  15   trial judge. This Order does not govern the use of Protected Material at trial.
  16
  17   6.     DURATION
  18   6.1    Once a case proceeds to trial, information that was designated as
  19   CONFIDENTIAL or maintained pursuant to this Order used or introduced as an
  20   exhibit at trial becomes public and will be presumptively available to all members
  21   of the public, including the press, unless compelling reasons supported by specific
  22   factual findings to proceed otherwise are made to the trial judge in advance of the
  23   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
  24   for sealing documents produced in discovery from “compelling reasons” standard
  25   when merits-related documents are part of court record).
  26   6.2    Accordingly, the terms of this Order do not extend beyond the
  27   commencement of the trial.

       __________________________________________________________________________________________
                                                    5
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 7 of 17 Page ID #:274




   1
   2   7.     DESIGNATING PROTECTED MATERIAL
   3   Exercise of Restraint and Care in Designating Material for Protection.
   4   7.1    Each Party or Non-Party that designates information or items for protection
   5   under this Order must take care to limit any such designation to specific material
   6   that qualifies under the appropriate standards.
   7   7.2    The Designating Party must designate for protection only those parts of
   8   material, documents, items or oral or written communications that qualify so that
   9   other portions of the material, documents, items or communications for which
  10   protection is not warranted are not swept unjustifiably within the ambit of this
  11   Order.
  12   7.3    Mass, indiscriminate or routinized designations are prohibited.
  13   7.4    Designations that are shown to be clearly unjustified or that have been made
  14   for an improper purpose (e.g., to unnecessarily encumber the case development
  15   process or to impose unnecessary expenses and burdens on other parties) may
  16   expose the Designating Party to sanctions.
  17   7.5    If it comes to a Designating Party’s attention that information or items that it
  18   designated for protection do not qualify for protection, that Designating Party must
  19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  20   Manner and Timing of Designations.
  21   7.6    Except as otherwise provided in this Order (see, e.g., second paragraph of
  22   section 7.2(a) below), or as otherwise stipulated or ordered, Disclosure or
  23   Discovery Material that qualifies for protection under this Order must be clearly so
  24   designated before the material is disclosed or produced.
  25   7.7    Designation in conformity with this Order requires:
  26          (a) for information in documentary form (e.g., paper or electronic
  27   documents, but excluding transcripts of depositions or other pretrial or trial

       __________________________________________________________________________________________
                                                    6
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 8 of 17 Page ID #:275




   1   proceedings), that the Producing Party affix at a minimum, the legend
   2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   3   contains protected material. If only a portion of the material on a page qualifies for
   4   protection, the Producing Party also must clearly identify the protected portion(s)
   5   (e.g., by making appropriate markings in the margins).
   6          A Party or Non-Party that makes original documents available for inspection
   7   need not designate them for protection until after the inspecting Party has indicated
   8   which documents it would like copied and produced. During the inspection and
   9   before the designation, all of the material made available for inspection shall be
  10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  11   documents it wants copied and produced, the Producing Party must determine
  12   which documents, or portions thereof, qualify for protection under this Order.
  13   Then, before producing the specified documents, the Producing Party must affix
  14   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
  15   only a portion of the material on a page qualifies for protection, the Producing
  16   Party also must clearly identify the protected portion(s) (e.g., by making
  17   appropriate markings in the margins).
  18          (b) for testimony given in depositions that the Designating Party identifies
  19   the Disclosure or Discovery Material on the record, before the close of the
  20   deposition all protected testimony.
  21          (c) for information produced in some form other than documentary and for
  22   any other tangible items, that the Producing Party affix in a prominent place on the
  23   exterior of the container or containers in which the information is stored the legend
  24   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  25   protection, the Producing Party, to the extent practicable, shall identify the
  26   protected portion(s).
  27

       __________________________________________________________________________________________
                                                    7
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 9 of 17 Page ID #:276




   1           (d) for potential evidence collected (e.g. photos, images, video) during, or
   2   that result from (e.g. sample analysis), a Rule 34 site inspection, LA Waterkeeper
   3   shall initially treat as Protected Material, and provide copies of the information and
   4   items collected/acquired to Basic Fibers within 7 days. Basic Fibres shall designate
   5   any items that qualify as CONFIDENTIAL within 7 days of its receipt of copies of
   6   the information or items, after which point only information and items designated
   7   CONFIDENTIAL will be treated as Protected Material (subject only to paragraph
   8   7.8).
   9   Inadvertent Failures to Designate.
  10   7.8     If timely corrected, an inadvertent failure to designate qualified information
  11   or items does not, standing alone, waive the Designating Party’s right to secure
  12   protection under this Order for such material. Upon timely correction of a
  13   designation, the Receiving Party must make reasonable efforts to assure that the
  14   material is treated in accordance with the provisions of this Order.
  15
  16   8.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17   Timing of Challenges.
  18   8.1     Any Party or Non-Party may challenge a designation of confidentiality at
  19   any time that is consistent with the Court’s Scheduling Order.
  20   Meet and Confer.
  21   8.2     The Challenging Party shall initiate the dispute resolution process under
  22   Local Rule 37.1 et seq.
  23   8.3     The burden of persuasion in any such challenge proceeding shall be on the
  24   Designating Party.
  25   8.4     Frivolous challenges, and those made for an improper purpose (e.g., to
  26   harass or impose unnecessary expenses and burdens on other Parties) may expose
  27   the Challenging Party to sanctions.

       __________________________________________________________________________________________
                                                    8
                                        Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 10 of 17 Page ID #:277




    1   8.5    Unless the Designating Party has waived or withdrawn the confidentiality
    2   designation, all Parties shall continue to afford the material in question the level of
    3   protection to which it is entitled under the Producing Party’s designation until the
    4   Court rules on the challenge.
    5
    6   9.     ACCESS TO AND USE OF PROTECTED MATERIAL
    7   Basic Principles.
    8   9.1    A Receiving Party may use Protected Material that is disclosed or produced
    9   by another Party or by a Non-Party in connection with this Action only for
  10    prosecuting, defending or attempting to settle this Action.
  11    9.2    Such Protected Material may be disclosed only to the categories of persons
  12    and under the conditions described in this Order.
  13    9.3    When the Action has been terminated, a Receiving Party must comply with
  14    the provisions of section 15 below (FINAL DISPOSITION).
  15    9.4    Protected Material must be stored and maintained by a Receiving Party at a
  16    location and in a secure manner that ensures that access is limited to the persons
  17    authorized under this Order.
  18    Disclosure of “CONFIDENTIAL” Information or Items.
  19    9.5    Unless otherwise ordered by the Court or permitted in writing by the
  20    Designating Party, a Receiving Party may disclose any information or item
  21    designated “CONFIDENTIAL” only to:
  22           (a) the Receiving Party’s Outside Counsel of Record in this Action or
  23    Corporate Counsel, as well as employees of said Outside Counsel of Record or
  24    Corporate Counsel to whom it is reasonably necessary to disclose the information
  25    for this Action;
  26           (b) the officers, directors, and employees (including House Counsel) of the
  27    Receiving Party to whom disclosure is reasonably necessary for this Action;

        __________________________________________________________________________________________
                                                     9
                                         Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 11 of 17 Page ID #:278




    1          (c) Experts (as defined in this Order) of the Receiving Party to whom
    2   disclosure is reasonably necessary for this Action and who have signed the
    3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4          (d) the Court and its personnel;
    5          (e) court reporters and their staff;
    6          (f) professional jury or trial consultants, mock jurors, and Professional
    7   Vendors to whom disclosure is reasonably necessary for this Action and who have
    8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9          (g) the author or recipient of a document containing the information or a
  10    custodian or other person who otherwise possessed or knew the information;
  11           (h) during their depositions, witnesses, and attorneys for witnesses, in the
  12    Action to whom disclosure is reasonably necessary provided: (1) the deposing
  13    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
  14    they will not be permitted to keep any confidential information unless they sign the
  15    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  16    agreed by the Designating Party or ordered by the Court. Pages of transcribed
  17    deposition testimony or exhibits to depositions that reveal Protected Material may
  18    be separately bound by the court reporter and may not be disclosed to anyone
  19    except as permitted under this Order; and
  20           (i) any mediator or settlement officer, and their supporting personnel,
  21    mutually agreed upon by any of the Parties engaged in settlement discussions.
  22
  23    10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  24           PRODUCED IN OTHER LITIGATION
  25    10.1 If a Party is served with a subpoena or a court order issued in other litigation
  26    that compels disclosure of any information or items designated in this Action as
  27    “CONFIDENTIAL,” that Party must:

        __________________________________________________________________________________________
                                                     10
                                         Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 12 of 17 Page ID #:279




    1          (a) promptly notify in writing the Designating Party. Such notification shall
    2   include a copy of the subpoena or court order;
    3          (b) promptly notify in writing the Party who caused the subpoena or order
    4   to issue in the other litigation that some or all of the material covered by the
    5   subpoena or order is subject to this Protective Order. Such notification shall
    6   include a copy of this Order; and
    7          (c) cooperate with respect to all reasonable procedures sought to be pursued
    8   by the Designating Party whose Protected Material may be affected.
    9   10.2 If the Designating Party timely seeks a protective order, the Party served
  10    with the subpoena or court order shall not produce any information designated in
  11    this action as “CONFIDENTIAL” before a determination by the court from which
  12    the subpoena or order issued, unless the Party has obtained the Designating Party’s
  13    permission. The Designating Party shall bear the burden and expense of seeking
  14    protection in that court of its confidential material and nothing in these provisions
  15    should be construed as authorizing or encouraging a Receiving Party in this Action
  16    to disobey a lawful directive from another court.
  17
  18    11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  19           PRODUCED IN THIS LITIGATION
  20    11.1 The terms of this Order are applicable to information produced by a Non-
  21    Party in this Action and designated as “CONFIDENTIAL.” Such information
  22    produced by Non-Parties in connection with this litigation is protected by the
  23    remedies and relief provided by this Order. Nothing in these provisions should be
  24    construed as prohibiting a Non-Party from seeking additional protections.
  25    11.2 In the event that a Party is required, by a valid discovery request, to produce
  26    a Non-Party’s confidential information in its possession, and the Party is subject to
  27

        __________________________________________________________________________________________
                                                     11
                                         Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 13 of 17 Page ID #:280




    1   an agreement with the Non-Party not to produce the Non-Party’s confidential
    2   information, then the Party shall:
    3          (a) promptly notify in writing the Requesting Party and the Non-Party that
    4   some or all of the information requested is subject to a confidentiality agreement
    5   with a Non-Party;
    6          (b) promptly provide the Non-Party with a copy of this Order, the relevant
    7   discovery request(s), and a reasonably specific description of the information
    8   requested; and
    9          (c) make the information requested available for inspection by the Non-
  10    Party, if requested.
  11    11.3 If the Non-Party fails to seek a protective order from this court within 14
  12    days of receiving the notice and accompanying information, the Receiving Party
  13    may produce the Non-Party’s confidential information responsive to the discovery
  14    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  15    not produce any information in its possession or control that is subject to the
  16    confidentiality agreement with the Non-Party before a determination by the Court.
  17    Absent a court order to the contrary, the Non-Party shall bear the burden and
  18    expense of seeking protection in this Court of its Protected Material.
  19
  20    12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  21    12.1 If a Receiving Party learns that, by inadvertence or otherwise, it has
  22    disclosed Protected Material to any person or in any circumstance not authorized
  23    under this Stipulated Protective Order, the Receiving Party must immediately:
  24           (a) notify in writing the Designating Party of the unauthorized disclosures,
  25           (b) use its best efforts to retrieve all unauthorized copies of the Protected
  26    Material,
  27

        __________________________________________________________________________________________
                                                     12
                                         Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 14 of 17 Page ID #:281




    1            (c) inform the person or persons to whom unauthorized disclosures were
    2   made of all the terms of this Order, and
    3            (d) request such person or persons to execute the “Acknowledgment and
    4   Agreement to Be Bound” that is attached hereto as Exhibit A.
    5
    6   13.      INADVERTENT PRODUCTION OF PRIVILEGED OR
    7            OTHERWISE PROTECTED MATERIAL
    8   13.1 When a Producing Party gives notice to Receiving Parties that certain
    9   inadvertently produced material is subject to a claim of privilege or other
  10    protection, the obligations of the Receiving Parties are those set forth in Federal
  11    Rule of Civil Procedure 26(b)(5)(B).
  12    13.2 This provision is not intended to modify whatever procedure may be
  13    established in an e-discovery order that provides for production without prior
  14    privilege review.
  15    13.3 Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the Parties
  16    reach an agreement on the effect of disclosure of a communication or information
  17    covered by the attorney-client privilege or work product protection, the Parties
  18    may incorporate their agreement in the stipulated protective order submitted to the
  19    court.
  20
  21    14.      MISCELLANEOUS
  22    Right to Further Relief.
  23    14.1 Nothing in this Order abridges the right of any person to seek its
  24    modification by the Court in the future.
  25    Right to Assert Other Objections.
  26    14.2 By stipulating to the entry of this Order, no Party waives any right it
  27    otherwise would have to object to disclosing or producing any information or item

        __________________________________________________________________________________________
                                                     13
                                         Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 15 of 17 Page ID #:282




    1   on any ground not addressed in this Order. Similarly, no Party waives any right to
    2   object on any ground to use in evidence of any of the material covered by this
    3   Order.
    4   Filing Protected Material.
    5   14.3 A Party that seeks to file under seal any Protected Material must comply
    6   with Local Civil Rule 79-5. Protected Material may only be filed under seal
    7   pursuant to a court order authorizing the sealing of the specific Protected Material
    8   at issue. If a Party’s request to file Protected Material under seal is denied by the
    9   Court, then the Receiving Party may file the information in the public record
  10    unless otherwise instructed by the Court.
  11
  12    15.    FINAL DISPOSITION
  13    15.1 After the final disposition of this Action, as defined above, within 60 days of
  14    a written request by the Designating Party, each Receiving Party must return all
  15    Protected Material to the Producing Party or destroy such material. As used in this
  16    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  17    summaries, and any other format reproducing or capturing any of the Protected
  18    Material.
  19    15.2 Whether the Protected Material is returned or destroyed, the Receiving Party
  20    must submit a written certification to the Producing Party (and, if not the same
  21    person or entity, to the Designating Party) by the 60 day deadline that:
  22           (a) identifies (by category, where appropriate) all the Protected Material that
  23    was returned or destroyed and
  24           (b) affirms that the Receiving Party has not retained any copies, abstracts,
  25    compilations, summaries or any other format reproducing or capturing any of the
  26    Protected Material.
  27

        __________________________________________________________________________________________
                                                     14
                                         Stipulated Protective Order
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 16 of 17 Page ID #:283
Case 2:19-cv-10276-CAS-RAO Document 32 Filed 05/14/20 Page 17 of 17 Page ID #:284




    1                                           EXHIBIT A
    2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4   I, _____________________________ [print or type full name], of
    5   _________________ [print or type full address], declare under penalty of perjury
    6   that I have read in its entirety and understand the Stipulated Protective Order that
    7   was issued by the United States District Court for the Central District of California
    8   on March _, 2020 in the case of Los Angeles Waterkeeper v. Basic Fibres, Inc.
    9   Case No. 2:19-cv-10276 CAS (RAOx). I agree to comply with and to be bound by
  10    all the terms of this Stipulated Protective Order and I understand and acknowledge
  11    that failure to so comply could expose me to sanctions and punishment in the
  12    nature of contempt. I solemnly promise that I will not disclose in any manner any
  13    information or item that is subject to this Stipulated Protective Order to any person
  14    or entity except in strict compliance with the provisions of this Order. I further
  15    agree to submit to the jurisdiction of the United States District Court for the
  16    Central District of California for enforcing the terms of this Stipulated Protective
  17    Order, even if such enforcement proceedings occur after termination of this action.
  18    I hereby appoint __________________________ [print or type full name] of
  19    _______________________________________ [print or type full address and
  20    telephone number] as my California agent for service of process in connection with
  21    this action or any proceedings related to enforcement of this Stipulated Protective
  22    Order.
  23    Date: ______________________________________
  24    City and State where sworn and signed: _________________________________
  25    Printed name: _______________________________
  26    Signature: __________________________________
  27

        __________________________________________________________________________________________
                                                     16
                                         Stipulated Protective Order
